United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0532
Issued: October 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 7, 2018 appellant filed a timely appeal from a November 21, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish more than 12 percent
permanent impairment of his right upper extremity, for which he previously received a schedule
award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 6, 2016 appellant, then a 43-year-old rigger, injured his right lower shoulder when
descending a ladder while in the performance of duty. OWCP accepted his traumatic injury claim
for unspecified sprain of the right shoulder. Appellant stopped work on April 6, 2016.
A magnetic resonance imaging (MRI) scan of the right shoulder dated April 14, 2016,
revealed supraspinatus tendon articular sided high-grade partial thickness tear, acromioclavicular
(AC) joint arthrosis, subacromial spurring, and mild subacromial subdeltoid bursitis.
On May 10, 2016, Dr. Martin R. Coleman, a Board-certified orthopedic surgeon,
performed an arthroscopic decompression of the right shoulder, resection of the distal clavicle, and
cuff debridement. He diagnosed impingement of the right shoulder, degenerative arthritis of the
AC joint, and partial cuff tear.
On September 19, 2016 he underwent a magnetic resonance arthrogram of the right
shoulder which revealed widening of the AC joint and exhibited post-traumatic widening versus
surgical intervention.
Appellant came under the treatment of Dr. Arthur Wardell, a Board-certified orthopedist,
who on September 21 and October 7, 2016 noted marked tenderness over the AC joint, right
trapezius, infraspinatus, and supraspinatus tendons and restricted range of motion (ROM).
Dr. Wardell advised that appellant developed adhesive capsulitis as a result of his work injury on
April 6 and May 10, 2016 surgery. He recommended arthroscopic debridement, manipulation to
treat his arthrofibrotic contractures, formal open distal clavicle excision/revision, possible biceps
tenotomy, and possible rotator cuff repair.
On February 24, 2017 OWCP referred appellant for a second opinion evaluation with
Dr. James Schwartz, a Board-certified orthopedic surgeon. In a March 18, 2017 report,
Dr. Schwartz reviewed the medical record and a statement of accepted facts. He diagnosed partial
rotator cuff tear of the right shoulder related to the April 6, 2016 date of injury and preexisting
right shoulder AC joint arthrosis. Dr. Schwartz noted significant subjective findings with limited
objective findings. He opined that no surgery was indicated at that time and recommended that
appellant be seen by an orthopedist specializing in shoulder surgery. Dr. Schwartz advised that
appellant was unable to use his right upper extremity, but could work within his physical
limitations. He recommended vocational rehabilitation and reemployment.
On May 11, 2017 Dr. Wardell referred appellant for a functional capacity evaluation
(FCE).
On May 31, 2017 appellant underwent a right shoulder MRI scan which revealed suspected
two surgical anchors in the greater tuberosity, no high-grade cuff tear, supraspinatus and
infraspinatus tendinopathy with perhaps minimal low grade interstitial tears, evidence of
subacromial decompression with mild AC joint degenerative changes, and Type 2 acromion with
perhaps mild intra-articular biceps tendinopathy.
A June 12, 2017 FCE revealed that appellant was functioning at the sedentary to light
physical capacity demand levels below chest height. The results of the evaluation suggested that
2

he gave reliable effort. Utilizing computerized goniometric measurements, the FCE results
revealed shoulder abduction on the left of 165 and on the right of 63 degrees, adduction on the left
of 45 degrees and on the right of zero degrees, flexion on the left of 155 degrees and on the right
of 55 degrees, extension on the left of 41 degrees and on the right of 14 degrees, external rotation
on the left of 62 degrees and on the right of 25 degrees, and internal rotation on the left of 59
degrees and on the right of 62 degrees. 2
On July 10, 2017 appellant filed a claim for a schedule award (Form CA-7).
In a development letter dated July 11, 2017, OWCP advised appellant that the medical
evidence received in support of his schedule award claim was the June 12, 2017 FCE report. It
noted that this medical evidence was insufficient to support his claim because there was no
impairment rating provided by a physician. OWCP requested that appellant arrange for
submission of a detailed narrative medical report from his treating physician based upon a recent
examination with a permanent impairment rating in accordance with the sixth edition of the
A.M.A., Guides.3 It related that, if the A.M.A., Guides allowed a rating using both the diagnosis based impairment (DBI) and ROM methods, the impairment should be independently calculated
using both methods. OWCP advised that the evaluator must obtain three independent ROM
measurements and use the greatest of the measurements to determine the extent of impairment. It
afforded appellant 30 days to submit the requested evidence.
In a report dated July 20, 2017, Dr. Wardell calculated that appellant had 23 percent
impairment of the right upper extremity based on the ROM method. He noted his calculation was
based upon measurements taken by computerized goniometry at the time of the FCE on
June 12, 2017.
On July 25, 2017 Dr. David H. Garelick, a Board-certified orthopedic surgeon serving as
a district medical adviser (DMA), reviewed the medical record. He noted that Dr. Wardell
recommended 23 percent impairment based on loss of ROM for the right shoulder and used
measurements from an FCE performed on June 12, 2017. The DMA observed that each of the
computerized goniometric measurements for right shoulder ROM were apparently measured once.
He calculated impairment based on the DBI method and opined that appellant had 12 percent
permanent impairment due to distal clavicle resection under Table 15-5, page 403. The DMA
found that he could not provide an impairment rating due to ROM, as measurements from the FCE
used by Dr. Wardell did not include three independent ROM measurements. He concluded that
appellant reached maximum medical improvement on June 12, 2017.
By decision dated August 2, 2017, OWCP granted appellant a schedule award for 12
percent impairment of the right upper extremity. The period of the award ran from July 23, 2017
to April 11, 2018.

2

The Board notes that the computerized goniometric measurements were based on the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).
3

A.M.A., Guides (6th ed. 2009).

3

On September 6, 2018 appellant requested an additional schedule award.
In a report dated August 30, 2018, Dr. Wardell noted that appellant had an FCE on July 9,
2018 which included “computerized goniometric measurements” of the right shoulder. He
indicated that the goniometric measurement was performed three times with no significant
difference in any of the three measurements. Dr. Wardell calculated 9 percent impairment due to
loss of flexion, 2 percent impairment for loss of extension, 6 percent impairment for loss of
abduction, 2 percent impairment for loss of adduction, 4 percent impairment for loss of internal
rotation, and 2 percent impairment for loss of external rotation, for a combined 25 percent
permanent impairment of the right upper extremity.
On September 11, 2018 the DMA, reviewed the medical record including Dr. Wardell’s
August 30, 2018 report. He noted that Dr. Wardell recommended 25 percent impairment based on
loss of ROM for the right shoulder and reported using measurements from an FCE performed on
July 9, 2018. However, the DMA noted that the only FCE in the file was from June 12, 2017.
Upon review of that FCE report, he found no documentation stating that right shoulder ROM was
measured more than once. Additionally, the FCE noted that appellant put forth reliable effort, but
was deemed unreliable for the right and left rapid exchange grip test, the right-sided five position
grip test, the rapid exchange grip test, and the left shoulder flexion test. Also noted was that
appellant put forth marginal effort for the right shoulder flexion test and right internal rotation test.
The DMA opined that the ROM loss did not have an organic basis, and therefore, he could not be
rated based on ROM. He noted that there was no evidence of adhesive capsulitis and there was
variability in appellant’s right shoulder flexion measured at 130 degrees on January 12, 2018 and
120 degrees on April 20, 2018. Dr. Garelick noted that appellant was not entitled to an additional
schedule award.
OWCP, by letter dated September 19, 2018, requested that Dr. Wardell review the report
of the DMA and provide a supplemental report regarding the extent of appellant’s permanent
impairment.
In an October 24, 2018 letter, Dr. Wardell reviewed the DMA’s report and disagreed with
his use of the DBI methodology to calculate appellant’s impairment rating. He contended that
ROM was the preferred methodology as appellant’s loss of ROM was due to his injury and the
distal clavicle resection. Dr. Wardell indicated that appellant developed arthrofibrosis as a result
of the injury and the distal clavicle resection with acromioplasty. He referenced his August 30,
2018 letter.
On October 30, 2018 the DMA reviewed the medical record including Dr. Wardell’s
August 30 and October 24, 2018 reports. He reiterated the findings in his September 11, 2018
report. The DMA indicated that if OWCP continued to have concern about his opinion as to
permanent impairment after this correspondence he recommended that appellant be referred to a
second opinion physician.
By decision dated November 21, 2018, OWCP denied appellant’s claim for an additional
schedule award.

4

LEGAL PRECEDENT
The schedule award provisions of FECA 4 and its implementing regulations 5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. For consistent
results and to ensure equal justice under the law for all claimants, OWCP has adopted the A.M.A.,
Guides as the uniform standard applicable to all claimants and the Board has concurred in such
adoption.6 As of May 1, 2009, the sixth edition of the A.M.A., Guides, published in 2009, is used
to calculate schedule awards. 7
The sixth edition of the A.M.A., Guides provides a DBI method of evaluation utilizing the
World Health Organization’s International Classification of Functioning, Disability and Health
(ICF).8 Under the sixth edition, the evaluator identifies the impairment class of diagnosis (CDX)
condition, which is then adjusted by grade modifiers based on functional history (GMFH), physical
examination (GMPE), and clinical studies (GMCS).9 The net adjustment formula is (GMFH CDX) + (GMPE - CDX) + (GMCS - CDX). Evaluators are directed to provide reasons for their
impairment rating choices, including the choices of diagnoses from regional grids and calculations
of modifier scores. 10
The A.M.A., Guides also provide that the ROM impairment method is to be used as a
stand-alone rating for upper extremity impairments when other grids direct its use or when no other
DBI sections are applicable. 11 If ROM is used as a stand-alone approach, the total of motion
impairment for all units of function must be calculated. All values for the joint are measured and
added.12 Adjustments for functional history may be made if the evaluator determines that the
resulting impairment does not adequately reflect functional loss and functional reports are
determined to be reliable. 13

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at 10.404(a); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

7
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter
3.700.2 and Exhibit 1 (January 2010).
8

A.M.A., Guides (6th ed. 2009), p.3, section 1.3, International Classification of Functioning, Disability and Health
(ICF): A Contemporary Model of Disablement.
9

Id. at 494-531.

10

See R.V., Docket No. 10-1827 (issued April 1, 2011).

11

A.M.A., Guides 461.

12

Id. at 473.

13

Id. at 474.

5

Regarding the application of ROM or DBI methodologies in rating permanent impairment
of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify: (1) the methodology used by the rating physician (i.e., DBI
or ROM); and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.”14 (Emphasis in the original.)
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing
rationale for the percentage of impairment specified. 15
ANALYSIS
The Board finds that the case is not in posture for decision.
OWCP accepted that appellant sustained an unspecified sprain of the right shoulder due to
an April 6, 2016 employment injury. On August 2, 2017 it granted him a schedule award for
12 percent permanent impairment of the right upper extremity. Appellant subsequently requested
an increased schedule award, which OWCP denied on November 21, 2018.
In a report dated August 30, 2018, Dr. Wardell, citing a July 9, 2018 FCE which included
computerized goniometric measurements of the right shoulder, calculated a combined 25 percent
permanent impairment of the right upper extremity. He indicated that the computerized
goniometric measurements were performed three times with no significant difference in any of the
three measurements.
On September 11, 2018, Dr. Garelick serving as a DMA, reviewed Dr. Wardell’s
August 30, 2018 report which recommended 25 percent impairment based on loss of ROM for the
right shoulder and found no FCE dated July 9, 2018, rather one dated June 12, 2017, and no
documentation equivocally stating that right shoulder ROM was measured more than one time
pursuant to FECA Bulletin No. 17-06. He further noted that appellant’s effort on physical
examination was deemed unreliable on numerous portions of the FCE. Dr. Garelick opined that
14

FECA Bulletin No. 17-06 (May 8, 2018); V.L., Docket No. 18-0760 (issued November 13, 2018).

15

See supra note 7 at Chapter 2.808.6(f) (February 2013).

6

the ROM loss did not have an organic basis and noted that appellant was not entitled to an
additional schedule award.
In an October 24, 2018 report, Dr. Wardell again found 25 percent permanent impairment
of the right upper extremity using the ROM methodology. He disagreed with the use of the DBI
methodology to calculate appellant’s impairment rating and contended that ROM was the preferred
methodology as appellant’s loss of ROM was due to his injury and the distal clavicle resection.
Dr. Wardell indicated that appellant developed arthrofibrosis as a result of the injury and the distal
clavicle resection and acromioplasty.
In accordance with OWCP’s procedures the DMA reviewed the medical record on
October 30, 2018 and determined that a rating based upon loss of ROM was not applicable in this
case as there was no documentation in the FCE used by Dr. Wardell equivocally stating that right
shoulder ROM was measured more than once pursuant to FECA Bulletin No. 17-06. He opined
that using the DBI rating method, appellant had 12 percent permanent impairment of the right
upper extremity due to the diagnosis of distal clavicle resection under Table 15-5 on page 405. He
further recommended that appellant be referred to a second opinion physician if further
clarification was required.
The Board finds that OWCP has not properly developed the medical evidence pursuant to
FECA Bulletin No. 17-06, which requires that it should instruct an evaluating physician to obtain
three independent measurements of ROM loss, if they have not been provided into the record. 16 It
was incumbent upon the DMA, when performing the ratings under both the ROM and DBI
methods to obtain the necessary ROM measurements to complete the full rating if they were found
not to exist in the medical record.17
If, as in this case, Dr. Wardell does not provide the requested information OWCP shall
refer appellant for a second opinion examination to obtain the necessary ROM measurements as
outlined in FECA Bulletin No. 17-06 and the A.M.A., Guides. Only after proper development of
the medical record should the case record be rerouted to the DMA for a review of the attending
physician’s rating of permanent impairment. After such further development as is deemed
necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

16

V.H., Docket No. 18-0848 (issued February 25, 2019); T.R., Docket No. 17-1961 (issued December 20, 2018).

17

See M.D., Docket No. 18-1073 (issued January 18, 2019) (finding that a DMA should advise as to the medical
evidence necessary to complete the ROM method of rating if the medical evidence of record is insufficient to rate
appellant’s impairment using loss of ROM).

7

ORDER
IT IS HEREBY ORDERED THAT the November 21, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: October 1, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

